         Case 1:20-cv-05118-BMC Document 16 Filed 01/07/21 Page 1 of 5 PageID #: 64




                                           STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                 DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                     LITIGATION BUREAU




                                                                            January 7, 2021


     Via ECF
     Hon. Brian M. Cogan
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

             Re:      Luigi Bonaffini v. Brooklyn College, et al., 20-CV-5118

     Dear Judge Cogan:

            This Office represents Defendants City University of New York 1 (“CUNY”) and Anne
     Lopes (collectively, “Defendants”) in the above-referenced action. Pursuant to Your Honor’s
     October 26, 2020 Order, I write on behalf of the parties to provide the Court with Plaintiff’s and
     Defendants’ positions on the case.

          1. Plaintiff’s Assertions

     Plaintiff, a tenured professor at Brooklyn College for 43 years, commenced this action with the
     filing of the Complaint on or about October 23, 2020.
     Briefly, the Complaint alleges causes of action for discrimination in violation of Title VII (42
     U.S.C. 2000 et seq.), the ADEA, NYSHRL (Executive Law, § 296, et seq), and NYCHRL
     (Administrative Code, § 8-101, et seq) based upon Plaintiff’s age (73) and national origin (Italy).
     Further, the complaint states cause of action for discrimination on the basis of Plaintiff’s disability
     in violation of the ADA (42 U.S.C. § 12111, et seq.,), NYSHRL, and NYCHRL. Finally, Plaintiff
     states causes of action for constructive discharge as he was forced to retire due to the
     discriminatory treatment he was receiving.


     1
      Brooklyn College, a senior college in the CUNY system, is not a legally cognizable entity separate and apart from
     CUNY and cannot be separately sued. N.Y. Educ. Law §§ 6202(2) and (5), 6203; Clissuras v. City Univ. of N.Y.,
     359 F.3d 79, 81 n.2 (2d Cir. 2004) (per curiam).


                      28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
  Case 1:20-cv-05118-BMC Document 16 Filed 01/07/21 Page 2 of 5 PageID #: 65

Hon. Brian M. Cogan
January 7, 2021
Page 2 of 5

As an initial matter, jurisdiction is proper in the Eastern District of New York as that is where the
events underlying this Complaint occurred. This court also maintains supplemental jurisdiction
over Plaintiff’s New York State and City law claims.
Plaintiff began working for Brooklyn College in or about 1977 as a professor of Italian Studies.
Plaintiff is an extremely well-respected professor who has published over forty books and has
received international prizes and awards with regard to his teachings in the Italian language field.
Plaintiff is 73 years old and originally from Italy. Plaintiff is also a member of Italian Americans
group, that is a protected Affirmative Action group at CUNY since 1974.
Over the past few years, he has experienced hearing loss, constituting a disability, of which
Defendants were aware.
On or about September 24, 2019 Plaintiff was called to a meeting with Defendant Anne Lopes.
Also present at the meeting, was two other Italian Studies professors, each of whom are above the
age of 60. Defendant Lopes announced at this meeting that she was cancelling the Italian major in
the school and Plaintiff, along with the two other professors, would have to teach other elementary
classes. When Plaintiff complained that this was discriminatory, Defendant Lopes responded that
they would each be teaching into their eighties and they would owe the college significant
workload hours, a clear remark referencing Plaintiff’s age. This was despite the fact that Plaintiff’s
workload had always been up to date and any issues would only be caused by the cancellation of
the Italian major.
Shortly after, the Italian language classes were in fact cancelled despite being filled to capacity
with enrolled students. No other language classes were cancelled other than Italian. For example,
Arabic and Japanese, which have neither a minor nor major at Brooklyn College, were assigned a
full class for Spring 2020. During the Spring 2020 semester, Plaintiff was to be assigned two
English courses, with a five hour break in between them, something unheard of for a professor
with his experience. This was clearly done to push Plaintiff towards retirement.
Prior to this, Plaintiff had requested that he teach some of his classes online due to his hearing loss
and the inability to hear students in a large classroom. Plaintiff provided medical documentation
of his disability. Instead, Defendants required Plaintiff to see a Brooklyn College audiologist, who
examined Plaintiff. Shortly after this examination, Plaintiff’s request for a reasonable
accommodation to teach courses online was denied. Brooklyn College offers a wide variety of
courses online and there was no business necessity for them to require Plaintiff specifically to
teach in person. Finally, due to the discriminatory treatment Plaintiff was receiving, Plaintiff
retired from his position in the beginning of 2020 having taught at Brooklyn College for 43 years.
    2. Defendants’ Assertions

        Anticipated Motion to Dismiss

        Plaintiff brings claims against CUNY and Anne Lopes in her official capacity as Provost
of Brooklyn College under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.
(“Title VII”); Title I of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12122 et seq.



                  28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
  Case 1:20-cv-05118-BMC Document 16 Filed 01/07/21 Page 3 of 5 PageID #: 66

Hon. Brian M. Cogan
January 7, 2021
Page 3 of 5

(“ADA”); the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”); the
New York State Human Rights Law, N.Y. Executive Law § 296 (“NYSHRL”), and the New York
City Human Rights Law, New York City Administrative Code § 8-101 et seq. (“NYCHRL”).

        Defendants anticipate filing a motion to dismiss Plaintiff’s claims in their entirety pursuant
to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). In accordance with Your Honor’s
Individual Practices, by February 1, 2021, the date on which Defendants’ answer or other response
to the Complaint is due, Defendants plan to file a pre-motion letter setting out the grounds for the
motion to dismiss in greater detail and requesting a pre-motion conference.

       As will be discussed in Defendants’ pre-motion letter, sovereign immunity bars Plaintiff’s
claims under the ADA, ADEA, NYSHRL, and NYCHRL against both CUNY and Provost Lopes.
See Soloviev v. Goldstein, 104 F. Supp. 3d 232, 244-245 (E.D.N.Y. 2015) (“[T]he ADA, ADEA .
. . NYSHRL, NYCHRL . . . claims against CUNY are barred by the Eleventh Amendment.”);
Schwartz v. York College, 06-CV-6754 (RMM)(LB), 2009 WL 3259379, at *2-*3 (E.D.N.Y. Mar.
31, 2009) (“More specifically, Eleventh Amendment immunity precludes . . . ADEA, NYSHRL,
and NYCHRL claims against CUNY’s senior colleges . . . as such entities have consistently been
deemed state entities for sovereign immunity purposes.”). “Importantly, this Eleventh
Amendment immunity extends to state employees acting in their official capacities.” Edwards v.
N.Y. State Office of Mental Health, 16-CV-1397 (BMC), 2017 WL 666227, at *9 (E.D.N.Y. Feb.
20, 2017). Thus, most of Plaintiff’s claims are subject to dismissal under Rule 12(b)(1) for lack
of subject matter jurisdiction. Similarly, Plaintiff’s claims against Defendant Lopes under Title
VII must be dismissed as it is well-established that individuals may not be sued under Title VII.
Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir. 2000).

        Finally, Plaintiff’s remaining claim against CUNY under Title VII is subject to dismissal
pursuant to Rule 12(b)(6) as Plaintiff has failed to state a plausible claim of discrimination. Put
simply, Plaintiff, a former Italian professor at Brooklyn College, is challenging the decision to
cancel the Italian major at Brooklyn College. However, Plaintiff has failed to plausibly allege that
the cancellation constitutes an adverse action against him or that CUNY was motivated by his
national origin (or any other improper consideration). Durand v. Excelsior Care Group LLC, 19-
CV-2810(KAM)(SJB), 2020 WL 7246437, at *5 (E.D.N.Y. Dec. 9, 2020) (at the pleading stage a
plaintiff must plausibly allege that “(1) the employer took adverse action against him, and (2) his
race, color, religion, sex, or national origin was a motivating factor in the employment decision.”).

        Plaintiff’s allegation that, following the cancellation of the Italian major, he was assigned
to teach two English courses with an undesirable schedule does not constitute an adverse
employment action. Williams v. N.Y.C. Housing Auth., 03-CV-7764 (WHP), 2008 WL 2695139,
at *3 (S.D.N.Y. June 29, 2008) (“Where assignments fall within the duties of a plaintiff’s position,
‘receiving unfavorable schedules or work assignments . . . do[es] not rise to the level of [an]
adverse employment action.”) (quoting Smalls v. Allstate Ins. Co., 396 F. Supp. 2d 364, 371
(S.D.N.Y. 2005)); Arroyo-Horne v. City of New York, 16-CV-03857, 2018 WL 4259866, at * 12
(E.D.N.Y. Sept. 5, 2018) (change in work schedule is not an adverse employment action where
Plaintiff has not alleged that the schedule change had any impact on the conditions of her
employment.).



                  28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
  Case 1:20-cv-05118-BMC Document 16 Filed 01/07/21 Page 4 of 5 PageID #: 67

Hon. Brian M. Cogan
January 7, 2021
Page 4 of 5

        Moreover, Plaintiff’s allegations that the Italian major was cancelled for discriminatory
reasons are entirely conclusory and therefore cannot withstand a motion to dismiss. Durand, 2020
WL 7246437, at *5 (“Naked assertions of [] discrimination . . . without any specific allegation of
a causal link between the [d]efendants’ conduct and the [p]laintiff’s [membership in a protected
class], [are] too conclusory to withstand a motion to dismiss.”) (quoting Gaddy v. Waterfront
Comm’n, 13-CV-3322 (AT)(HBP), 2014 WL 4739890, at *5 (S.D.N.Y. Sept. 19, 2014)); see also
Jackson v. County of Rockland, 450 Fed. App’x, 15, 19 (2d Cir. 2011) (summary order) (“[B]ald
assertions of discrimination . . . unsupported by any comments, actions, or examples of similarly-
situated individuals outside of [plaintiff’s] protected class being treated differently, from which
[the court] could infer that the defendants possessed a discriminatory or retaliatory motive, are
implausible and insufficient to survive a motion to dismiss.”). Plaintiff has not alleged any
comments or actions indicating that CUNY’s actions were motivated by Plaintiff’s national origin.
To the extent Plaintiff is trying to raise an inference of discrimination by alleging disparate
treatment, his allegations are entirely insufficient. “‘[A] plaintiff relying on disparate treatment
evidence must show [he] was similarly situated in all material respects to the individuals with
whom [he] seeks to compare [himself]’ and that the similarly situated comparators received better
treatment.” Blige v. City University of New York, 15-CV-08873 (GBD)(KHP), 2017 WL 498580,
at *9 (S.D.N.Y. Jan. 19, 2017) (report and recommendation) (quoting Johnson v. Andy Frain Servs.
Inc., 638 Fed. App’x 68, 70 (2d Cir. 2016)); see also Yan v. Ziba Mode Inc., No. 15-CV-47 (RJS),
2016 WL 1276456, at *5 (S.D.N.Y. Mar. 29, 2016) (“[t]o withstand a motion to dismiss, a plaintiff
must allege specific examples of others similarly situated who were treated more favorably.”)
(internal citations omitted). The Complaint does not provide any allegations regarding purported
comparators. Plaintiff’s bare allegation that Arabic and Japanese classes were not cancelled does
not provide specific examples of other similarly situated professors who were allegedly treated
more favorably and thus cannot raise an inference of discrimination. Blige, 2017 WL 498580, at
*9 (“Numerous courts within the Second Circuit have granted motions to dismiss disparate
treatment claims where the complaint was entirely devoid of any details regarding the purported
comparators, e.g., who they are, what their positions or responsibilities were at [the company],
how their conduct compared to plaintiffs’ or how they were treated differently by defendants.”)
(internal quotations and citation omitted).

    Request to Stay Discovery

        In light of their anticipated motion to dismiss, Defendants respectfully request, with
Plaintiff’s consent, that the Court stay discovery pending resolution of the motion. “Under Federal
Rule of Civil Procedure 26(c), a court has discretion to stay discovery ‘for good cause.’” Boelter
v. Hearst Communs., Inc., 15-CV-03934 (AT), 2016 WL 361554, at *4 (S.D.N.Y. Jan. 28, 2016).
“Good cause may be shown where a party has filed a dispositive motion, the stay is for a short
period of time, and the opposing party will not be prejudiced by the stay.” Id. (quoting Spencer
Trask Software & Info. Servs., LLC v. RPost Int’l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002)). A
dispositive motion that implicates the court’s subject matter jurisdiction, like the one Defendants
intend to file, provides particularly good cause for a stay of discovery because it is “the Court’s
obligation not to proceed unnecessarily with merits discovery in a case over which the Court may
lack subject matter jurisdiction.” Hong Leong Fin. Ltd. (Sing.) v. Pinnacle Performance Ltd., 297
F.R.D. 69, 75 (S.D.N.Y. 2013). Moreover, as discussed above, and as will be further described in
Defendants’ pre-motion letter, Plaintiff fails to state a plausible claim of discrimination in


                  28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
  Case 1:20-cv-05118-BMC Document 16 Filed 01/07/21 Page 5 of 5 PageID #: 68

Hon. Brian M. Cogan
January 7, 2021
Page 5 of 5

connection with the cancellation of the Italian major at Brooklyn College.

         The inherent lack of merit to Plaintiff’s claims militates in favor of granting a stay of
discovery. Chesny v. Valley Stream Union Free School Dist. No. 24, 236 F.R.D. 113, 116 (granting
stay of discovery in Title VII action where, inter alia, defendants’ motion to dismiss raises
“substantial claims made that the allegations fail to adequately set forth even minimal facts to
support a cause of action against the named individual defendants, as well as several of the federal
and state causes of action . . .”). As to prejudice, none exists here because Plaintiff has consented
to stay discovery pending the resolution of Defendants’ motion. Moreover, “with the viability of
the [] Complaint unresolved, a delay in discovery, without more, does not amount to unfair
prejudice.” Spinelli v. Nat’l Football League, 13-CV-7398 (RWS), 2015 WL 7302266, at *2
(S.D.N.Y. Nov. 17, 2015); see also Spencer Trask Software, 206 F.R.D. at 368 (“[a] stay pending
determination of a dispositive motion that potentially eliminates the entire action will neither
substantially nor unduly delay the action, should it continue.”) (quoting Rivera v. Heyman, 96-
CV-4489, 1997 WL 86394, at *1 (S.D.N.Y. Feb. 27, 1997)). Given the strength of the arguments
in Defendants’ anticipated motion to dismiss and the lack of prejudice to Plaintiff at this stage of
litigation, there is good cause to stay discovery pending resolution of the motion to dismiss.

                                                               Respectfully submitted,

                                                               /s/ Shaina Schwartz
                                                               Shaina L. Schwartz
                                                               Assistant Attorney General
                                                               212-416-8560
                                                               shaina.schwartz@ag.ny.gov



cc:     All parties of record (via ECF)




                  28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
